May 9, 2012




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                             BEN CAVIL, Appellant

NO. 14-12-01122-CV                          V.

   FV-1 TRUST FOR STANLEY MORTGAGE CAPITAL HOLDINGS, LLC,
                             Appellee
                 ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on September 25, 2012. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Ben Cavil.


      We further order this decision certified below for observance.